 

 

 
  

Case 1:17-cr-00965-JB Document112 Filed 11/20/18 Page 1prz 7 Te
A’ R By ale

UNITED STATES DIST
ALBUQUERQUE, NE

IN THE UNITED STATES DISTRICT COURT NOV 2 © 2018
FOR THE DISTRICT OF NEW MEXICO ., tes
CLER K

UNITED STATES OF AMERICA,

Plaintiff,
VS. No. CR 17-965 JB
KIRBY CLEVELAND,

Defendant.

ORDER GRANTING UNOPPOSED MOTION TO VACATE AND RE-SET MOTIONS
HEARINGS SCHEDULED FOR NOVEMBER 26-28, 2018

This matter is before the Court on the United States’ Unopposed Motion (Doc. 101) to
Vacate and Re-set the Motion Hearings Scheduled for November 26-28, 2018 (Doc. 99). The Court
being advised that the Motion is unopposed and being otherwise properly advised, finds this
Motion is well-taken and should be GRANTED. Accordingly,

IT IS HEREBY ORDERED that the Minute Order (Doc. 99) setting hearings on
Defendant’s Motion to Dismiss Counts 1 and 5 of the Indictment [Doc. 72], Motion to Strike
Notice of Intention to Seek Death Penalty [Doc. 73], Motion to Strike Notice of Intention to Seek
Death Penalty [Doc. 74], Motion to Strike Notice of Intent to Seek Death Penalty [Doc. 75],
Motion to Dismiss Notice of Intent to Seek the Death Penalty Pursuant to 18 U.S.C. § 3598 [Doc.
77], Motion to Strike Notice of Intent to Seek the Penalty of Death [Doc. 78], Motion to Strike the
Notice of Intention to Seek the Death Penalty Because the Federal Death Penalty Act is
Unconstitutional Based on the Supreme Courts Decision in Ring and the Fifth and Eighth

Amendment to the Constitution [Doc. 80] and Motion to Preclude the Death Penalty as Punishment

 
 

 

Case 1:17-cr-00965-JB Document 112 Filed 11/20/18 Page 2 of 2

[Doc. 81] is VACATED and the hearings on those motions will be set at a later date to be

determined by the Court.

 
 
 

 

States District hijige

   

Submitted by:

Electronically filed

 

Michael D. Murphy
Assistant United States Attorney

 
